Darrell Hickman, Justice, dissenting. To me this case shows we have a court-created life insurance policy for workers who die of a heart attack on the job — a recovery not intended by the workers’ compensation law. This case is an example of just how far we have come. In some of the earlier “heart attack cases,” we required that there have been an extraordinary occurrence or exertion to support an award. Baker v. Slaughter, 220 Ark. 325, 248 S.W.2d 106 (1952); Duke v. Pekin Wood Products Co., 223 Ark. 182, 264 S.W.2d 834(1954). In other cases we would affirm awards by the commission where a heart attack followed only ordinary exertion. Batesville White Lime v. Bell, 212 Ark. 23, 205 S.W.2d 31 (1947); Harding Glass Co. v. Albertson, 208 Ark. 866, 187 S.W.2d 961 (1945). In Bryant Stave & Heading Co. v. White, 227 Ark. 147, 296 S.W.2d 436 (1956), we joined the majority of states and abandoned the unusual and extraordinary stress requirement to adopt the rule that “an injury is accidental when either the cause or result is unexpected or accidental, although the work being done is usual or ordinary.” Such a rule and its implications has its defendants and critics. 1B Larson’s Workmen’s Compensation Law § 38.00 (1982); H. Woods, The Heart Attack Case in Workmen’s Compensation, 16 Ark. L. Rev. 214 (1961); R. Wright, Defendant’s View of Workmen’s Compensation Heart Cases, 16 Ark. L. Rev. 234 (1961); W. Putman, The Relationship of Effort or Stress to Coronary Heart Disease, 17 Ark. L. Rev. 39 (1963). In this case we have a 52 year old man who smoked two packs of cigarettes daily, participated in a band which played nights, and died at his desk of a heart attack. The cause? Certainly, there is no substantial evidence that his job caused his death. The majority and a majority of the court of appeals rely on a note from Stringfellow’s doctor to Mrs. Stringfellow which concludes that the long hours and job pressures were “contributing factors” to the heart attack. Then on cross-examination the doctor admitted that he had no personal knowledge that Mr. Stringfellow was under any unusual job-related stress just prior to his death and that he did not believe that the job caused the death, only that it may have been a contributory factor. Such evidence is not that which we ordinarily find to be substantial. In Pickens-Bond Const. Co. et al v. Case, 266 Ark. 323, 584 S.W.2d 21 (1979), a worker’s compensation case, we reiterated the definition of substantial evidence: Substantial evidence has been defined as ‘evidence that is of sufficient force and character that it will, with reasonable and material certainty and precision, compel a conclusion one way or the other. It must force or induce the mind to pass beyond a suspicion or conjecture.’ Ford on Evidence, Vol. 4, § 549, page 2760. Substantial evidence has also been defined as ‘evidence furnishing a substantial basis of fact from which the fact in issue can reasonably be inferred; and the test is not satisfied by evidence which merely creates a suspicion or which amounts to no more than a scintilla or which gives equal support to inconsistent inferences.’ In relaxing our standard of review, we are sending a message that in heart attack cases, workers’ compensation will become a form of life insurance rather than compensation for job related accidents or injuries. That will probably lead to an amendment of the workers’ compensation law which could work to the detriment of the workers. I would deny the claim as being unsupported by any substantial evidence. Furthermore, I would join those who call for a review of the legal standard of causation in such cases. See A. Larson, The “Heart Cases” in Workmen’s Compensation: An Analysis and Suggested Solution, 65 Mich. L. Rev. 441 (1967). Holt, C.J., joins in the dissent.